Citation Nr: 1033426	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  05-25 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as secondary to bilateral knee and cervical 
spine disabilities.

5.  Entitlement to service connection for sexual dysfunction, 
claimed as secondary to bilateral knee and cervical spine 
disabilities.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty from October 1973 to December 
1976.

This matter was before the Board of Veterans' Appeals (Board) 
previously in May 2009, when it was remanded for additional 
development consistent with a February 2009 Order by the Court of 
Appeals for Veteran's Claims (Court).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

When this case was last before the Board, it was remanded, in 
pertinent part, in order for a VA examiner to determine the 
etiology of the Veteran's currently-shown cervical spine 
disability and bilateral knee disabilities.  Specifically, the 
examiner was asked to opine as to whether any of these 
disabilities were caused by repeated parachute jumps in service.  

In a subsequent August 2009 report, a VA examiner opined that 
"it is not as likely as not that his [the Veteran's] present 
neck and knee conditions are the direct and proximate result of 
any incident or occurrence in the military."  In reaching this 
determination, the examiner noted that there was no documentation 
of injury to the neck or knees during service.  While this 
appears to suggest that repeated parachute jumps, absent any 
acute injury secondary to the jumps, would not result in the 
Veteran's current knee and neck disabilities, it is unclear if 
the examiner in fact considered whether mere repeated parachute 
jumps in service, regardless of whether or not they resulted in 
any acute knee or neck injury at the time, caused the Veteran's 
current neck and knee disabilities.  This should be clarified.  
See 38 C.F.R. § 4.2 (if the findings on an opinion and/or 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes).  See also Stegall v. West, 
11 Vet. App. 268 (1998) (as a matter of law, a remand by the 
Board confers on the Veteran the right to compliance with the 
remand orders).

Accordingly, the case is REMANDED for the following action:

1.	The RO should return the claims file to 
the August 2009 VA examiner.  If that 
examiner is not available, the claims file 
should be referred to another individual 
with the appropriate expertise in 
determining the onset of orthopedic 
disorders.  After reviewing the record in 
its entirety, including this REMAND, and 
any updated records, the examiner is asked 
to express an opinion as to whether it is 
likely, unlikely, or at least as likely as 
not that the Veteran's currently-shown 
knee disabilities and cervical spine 
disability, or any portion of these 
disabilities, were caused by repeated 
parachute jumps in service (regardless of 
whether there were complaints or findings 
of any acute injury to the knees or neck 
at that time).  A complete rationale 
should be provided for all opinions 
expressed, with reference to service 
records, post-service treatment records, 
and medical treatises, as desired.  If the 
physician determines that a medically-
sound conclusion cannot be reached, it is 
requested that an explanation as to why 
such a conclusion is not possible be 
included.

If the physician deems that a clinical 
examination of the Veteran would be 
helpful in reaching an informed medical 
conclusion, such an examination should be 
scheduled.  All tests and studies deemed 
helpful by the examiner should be 
conducted in conjunction with the 
examination.

2.	To help avoid future remand, the RO should 
ensure that, to the extent possible, all 
requested action has been accomplished in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

3.	After the development requested above has 
been completed to the extent possible, the 
RO should again review the record, 
undertake any further development as may 
be logically indicated based on the 
results of the Board's requested 
development, and enter its determination.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond before the case is 
returned to the Board for its 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


